DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDO (Pub. No.: US 2016/0026900A1).
With respect to claim 1:
ANDO discloses a label creation assistance apparatus that creates a correct answer label for learning data, wherein in a case where (i) learning data that is not associated with the correct answer label is a group of images obtained by imaging a same subject a plurality of times (fig. 3 with LIM1 represent group of images that is not associated with the correct answer label as in parag. 0128) and (ii) the correct answer label of at least a first image in the group is created the label creation assistance apparatus creates the correct answer label of a second image in the group based on the correct answer label of the first image (fig. 3, with IM1, IM2 and IM3, IM4 are correct answer label which are created from LIM1. IM1 and IM2 are “OTHER THAN CAR” while IM3 and IM4 represents “CAR” as in parag. 0134-0136).
With respect to claim 7:
ANDO discloses a non-transitory recording medium storing a computer readable program that causes a computer of a label creation assistance apparatus to create a correct answer label for learning data, wherein in a case where (i) learning data that is not associated with the correct answer label is a group of images obtained by imaging a same subject a plurality of times (fig. 3 with LIM1 represent group of images that is not associated with the correct answer label as in parag. 0128)  and (ii) the correct answer label of at least a first image in the group is created, the program causes the computer to create the correct answer label of a second image in the group based on the correct answer label of the first image (fig. 3, with IM1, IM2 and IM3, IM4 are correct answer label which are created from LIM1. IM1 and IM2 are “OTHER THAN CAR” while IM3 and IM4 represents “CAR” as in parag. 0134-0136).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over ANDO (Pub. No.: US 2016/0026900A1) as applied to claim 1 above, and further in view of MATSUMOTO (Pub. No.: US 2020/0218980A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; ANDO does not explicitly disclose wherein the correct answer label of the first image is automatically created based on report information indicating at least a lesion position determined by a doctor.
MATSUMOTO discloses this limitation (parag. 0005, 0024-0027). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of MATSUMOTO into the teaching of ANDO in order to 
creates a correct answer image group used in machine learning, and a learned model that is generated by performing machine learning using the correct answer image group created by the image processing apparatus.
With respect to claim 3:
ANDO discloses the label creation assistance apparatus according to claim 1, wherein the label creation assistance apparatus performs a warping process on the correct answer label of the first image to create the correct answer label of the second image (fig. 3; fig. 4A and 4B).
With respect to claim 4:
ANDO discloses the label creation assistance apparatus according to claim 3, wherein the images are moving images (fig. 5B, 5C).  
With respect to claim 5:
MATSUMOTO discloses the label creation assistance apparatus according to claim 1, wherein the images are medical images (fig. 4).
With respect to claim 6:
MATSUMOTO discloses the label creation assistance apparatus according to claim 1, wherein the images are obtained by imaging the same subject at different times, and the label creation assistance apparatus creates the correct answer label by performing a time lapse difference process on the images (parag. 0019 and 0027).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649